BARFIELD, C.J.
This is an appeal of an order summarily denying a motion pursuant to Florida Rule of Criminal Procedure 3.850, which sought jail-time credit, on the grounds that the motion was successive. Because the prior motion to correct sentence, filed pursuant to Florida Rule of Criminal Procedure 8.800, was not facially sufficient and the trial court’s denial of that motion did not indicate whether it was denied as facially insufficient or on its merits, the trial court’s attachment of that motion and order to its order summarily denying the 3.850 motion does not conclusively demonstrate that the 3.850 motion was successive and that appellant was therefore not entitled to post-conviction relief. The order is REVERSED and the case is REMANDED to the trial court for attachment of portions of the record conclusively demonstrating that appellant is not. entitled to jail credit for any of the time spent in the Okaloosa County Jail after Bay County requested that he be held for violation of probation in this case, or for an evidentiary hearing on the claim for jail-time credit.
BOOTH and WOLF, JJ., CONCUR.